      Case 1:13-cv-07060-CM-KHP Document 489 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       01/27/2021

 MARVIN PEARLSTEIN, et al.,

                               Plaintiffs,         ORDER SCHEDULING TELEPHONIC CASE
                                                      MANAGEMENT CONFERENCE
                   -against-
                                                          1:13-CV-07060 (CM)(KHP)

 BLACKBERRY LIMITED, et al.,

                               Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       A telephonic Case Management conference in this matter is hereby scheduled for

Monday, February 8, 2021 at 2:00 p.m. The parties are directed to call into the court

conference line at the scheduled time. Please dial (866) 434-5269 Code: 4858267.

          SO ORDERED.

 Dated:   January 27, 2021
          New York, New York

                                                KATHARINE H. PARKER
                                                United States Magistrate Judge
